Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4871 General California Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 29 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Important Tax Information 40 Information About the Review and Approval of the Funds Management Agreement 44 Board Members Information 47 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund General California Municipal Money Market Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for General California Municipal Money Market Fund, covering the 12-month period from December 1, 2007, through November 30, 2008. The U.S.and global economies suffered during the reporting period amid a financial crisis that sparked declines in virtually all areas of the financial markets.According to our Chief Economist, four key elements fueled the crisis: a sharp decline in home prices; high leverage and an ambiguous private/public status at mortgage agencies Fannie Mae and Freddie Mac; high leverage among financial institutions,especially investment banks;and regulatory policies and behaviors that exacerbated financial stresses. The federal government subsequently stepped in with a number of measures, including aTemporary Guarantee Program for Money Market Funds and a $700 billion rescue package intended to promote greater liquidity in the financial markets. However, the U.S. and global financial systems remain fragile, and economic weakness is likely to persist. In our view, todays investment environment is rife with near-term challenges and long-term opportunities. Now more than ever, it is important to ensure that your investments are aligned with your current needs, future goals and attitudes toward risk.We urge you to speak regularly with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation December 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2007, through November 30, 2008, as provided by Joseph Irace, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended November 30, 2008, General California Municipal Money Market Funds Class A and Class B shares produced yields of 1.92% and 1.49%, respectively.Taking into account the effects of compounding, the funds Class A and Class B shares produced effective yields of 1.94% and 1.50%, respectively. 1 Tax-exempt money market instruments were influenced by a faltering U.S. economy, an intensifying financial crisis and declining short-term interest rates during the reporting period. The Funds Investment Approach The fund seeks to maximize current income exempt from federal and California state personal income taxes, to the extent consistent with the preservation of capital and the maintenance of liquidity. In pursuing this objective, we employ two primary strategies. First, we normally attempt to add value by constructing a portfolio of high-quality, municipal money market instruments that provide income exempt from federal and California state personal income taxes. Second, we actively manage the funds average maturity based on our anticipation of supply-and-demand changes in Californias short-term municipal marketplace. For example, if we expect an increase in short-term supply, we may decrease the average maturity of the fund, which could enable us to take advantage of opportunities when short-term supply increases. Generally, yields tend to rise when there is an increase in new-issue supply competing for investor interest. New securities that are generally issued with maturities in the one-year range may in turn lengthen the funds weighted average maturity if purchased. If we anticipate limited new-issue supply, we may then look to extend the funds average maturity to maintain then-current yields for as long as The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) we believe practical. In addition, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Economic Slump and Financial Crisis Roiled Money Markets Economic conditions began to deteriorate early in the reporting period as a result of weakness in housing markets, rising unemployment and declining consumer confidence. In response, the Federal Reserve Board (the Fed) reduced the overnight federal funds rate from 4.25% at the start of the reporting period to 1.00% at the end.As short-term interest rates declined, so did yields of tax-exempt money market instruments. Meanwhile, a credit crisis intensified as mortgage foreclosure rates surged and institutional investors continued to de-lever their portfolios, selling their more liquid and creditworthy holdings to meet margin calls resulting from severe losses in mortgage- and asset-backed securities. Despite efforts by regulators to contain the credit crunch, it mushroomed into a global financial crisis over the summer of 2008, leading to the failures and government bailouts of several major financial institutions. The money markets were not immune to the financial crisis, as credit concerns caused dislocations among short-term money market instruments, including tax-exempt variable rate demand notes (VRDNs), and a surge in redemptions from some funds. In an effort to shore up investor confidence and help restore stability to the financial system, the U.S. Department of the Treasury initiated several remedial measures, including the Temporary Guarantee Program specifically for money market funds. With the Fed and U.S.Treasury supporting banks and short-term lending, much of the stress in the system appeared to have been mitigated by the reporting periods end. Although liquidity concerns regarding VRDNs pushed their yields higher in September, the VRDN market subsequently stabilized, with liquidity and yields returning to normalized levels and tax-exempt money market funds seeing positive cash flows. The financial crisis and economic downturn put pressure on the fiscal condition of the state of California, which was undermined by plum- 4 meting housing values and declining tax revenues.As of the reporting periods end, the state was searching for ways to bridge projected revenue shortfalls. Independent Research Helps Avoid Credit Problems As always, we have invested exclusively in direct, high-quality municipal obligations that have been independently approved by our credit analysts. In light of the issues confronting the market, we maintained a conservative credit selection strategy, including increased credit surveillance of the funds holdings. Over much of the reporting period, we set the funds weighted average maturity in a range that was longer than industry averages to capture higher yields for as long as we deemed practical while interest rates fell. However, we recently shortened the funds weighted average maturity to weather the dislocations caused by the financial crisis.This enabled us to take greater advantage of the outsized yields offered by VRDNs at the time. Maintaining a Conservative Investment Posture As the financial crisis persisted,the Fed reduced the federal funds rate further in December to a range of 0%  0.25% in its latest effort to support the credit markets and economic activity. We intend to maintain the funds conservative credit selection strategy and current weighted average maturity until we are confident that the crisis and volatility that typically affects the tax-exempt money markets at year-end have passed. December 16, 2008 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes for non-California residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided for the funds Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to a voluntary undertaking that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds Class B shares would have produced a yield of 1.44% and an effective yield of 1.45%. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in General California Municipal Money Market Fund from June 1, 2008 to November 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2008 Class A Class B Expenses paid per $1,000  $ 2.91 $ 5.07 Ending value (after expenses) $1,008.20 $1,006.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2008 Class A Class B Expenses paid per $1,000  $ 2.93 $ 5.10 Ending value (after expenses) $1,022.10 $1,019.95  Expenses are equal to the funds annualized expense ratio of .58% for Class A shares and 1.01% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2008 Short-Term Coupon Maturity Principal Investments99.6% Rate (%) Date Amount ($) Value ($) California95.6% ABAG Finance Authority for Nonprofit Corporations, Revenue, Refunding (Eskaton Properties, Inc.) (LOC; Bank of America) 1.00 12/7/08 16,200,000 a 16,200,000 Alameda County Industrial Development Authority, Revenue (Golden West Paper Converting Corporation Project) (LOC; Comerica Bank) 1.55 12/7/08 3,315,000 a 3,315,000 Alameda County Industrial Development Authority, Revenue (Heat and Control, Inc. Project) (LOC; Comerica Bank) 1.10 12/7/08 4,400,000 a 4,400,000 Alameda County Industrial Development Authority, Revenue (Malmberg Engineering, Inc. Project) (LOC; Comerica Bank) 1.50 12/7/08 2,215,000 a 2,215,000 Alameda County Industrial Development Authority, Revenue (Oakland Pallet Company, Inc. Project) (LOC; Comerica Bank) 1.40 12/7/08 2,340,000 a 2,340,000 Alameda County Industrial Development Authority, Revenue (Pacific Paper Tube, Inc. Project) (LOC; Wells Fargo Bank) 1.15 12/7/08 2,175,000 a 2,175,000 Alameda County Industrial Development Authority, Revenue (Plastikon Industries Inc. Project) (LOC; California State Teachers Retirement System) 1.35 12/7/08 2,960,000 a 2,960,000 Alameda County Industrial Development Authority, Revenue (Spectrum Label Corporation Project) (LOC; Bank of the West) 1.55 12/7/08 3,120,000 a 3,120,000 Alameda County Industrial Development Authority, Revenue (Tool Family Partnership Project) (LOC; Wells Fargo Bank) 1.15 12/7/08 2,135,000 a 2,135,000 The Fund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Alameda County Industrial Development Authority, Revenue (Unique Elevator Interiors, Inc. Project) (LOC; Comerica Bank) 12/7/08 a Alameda County Industrial Development Authority, Revenue (United Manufacturing Assembly, Inc. Project) (LOC; Wells Fargo Bank) 12/7/08 a California, Economic Recovery Bonds 1/1/09 California, Economic Recovery Bonds 7/1/09 California, Economic Recovery Bonds 7/1/09 California, Economic Recovery Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 12/7/08 a California, Economic Recovery Bonds (Liquidity Facility; Bank of America) 12/1/08 a California, Economic Recovery Bonds (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 12/1/08 a California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 12/1/08 a California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 12/1/08 a 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California, GO Notes (Kindergarten-University) (LOC: Citibank NA, National Australia Bank and State Street Bank and Trust Co.) 0.45 12/1/08 1,100,000 a 1,100,000 California, GO Notes (LOC: Bank of America, Bank of Nova Scotia and Landesbank Hessen-Thuringen Girozentrale) 0.52 12/7/08 19,000,000 a 19,000,000 California, GO Notes (Various Purpose) 5.00 2/1/09 2,200,000 2,211,913 California Department of Water Resources, Power Supply Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.00 12/7/08 15,000,000 a 15,000,000 California Department of Water Resources, Power Supply Revenue (Insured; FSA and Liquidity Facility; Societe Generale) 1.70 12/7/08 2,600,000 a 2,600,000 California Department of Water Resources, Power Supply Revenue (LOC; Bank of America) 0.50 12/1/08 7,385,000 a 7,385,000 California Department of Water Resources, Power Supply Revenue (LOC; Citibank NA) 0.65 12/1/08 3,000,000 a 3,000,000 California Economic Development Financing Authority, IDR (Scientific Specialties Project) (LOC; Bank of America) 1.05 12/7/08 1,105,000 a 1,105,000 California Economic Development Financing Authority, IDR (Vortech Engineering, Inc. Project) (LOC; U.S. Bank NA) 1.05 12/7/08 2,040,000 a 2,040,000 California Enterprise Development Authority, IDR (JBR, Inc. Project) (LOC; U.S. Bank NA) 1.22 12/7/08 10,000,000 a 10,000,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Enterprise Development Authority, IDR (Le Chef Bakery Project) (U.S. Bank NA) 12/7/08 a California Enterprise Development Authority, IDR (Ramar International Corporation Project) (LOC; Bank of the West) 12/7/08 a California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 12/7/08 a California Infrastructure and Economic Development Bank, IDR (Chaparral Property Project) (LOC; Comerica Bank) 12/7/08 a California Infrastructure and Economic Development Bank, IDR (G&G Specialty Foods, Inc. Project) (LOC; Comerica Bank) 12/7/08 a California Infrastructure and Economic Development Bank, IDR (International Raisins, Inc. Project) (LOC; M&T Bank) 12/7/08 a California Infrastructure and Economic Development Bank, IDR (Murrietta Circuits Project) (LOC; Comerica Bank) 12/7/08 a California Infrastructure and Economic Development Bank, IDR (Starter and Alternator Exchange, Inc. Project) (LOC; California State Teachers Retirement System) 12/7/08 a California Infrastructure and Economic Development Bank, IDR (Surtec, Inc. Project) (LOC; Comerica Bank) 12/7/08 a California Infrastructure and Economic Development Bank, Revenue (7/11 Materials, Inc. Project) (LOC; California State Teachers Retirement System) 12/7/08 a 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Infrastructure and Economic Development Bank, Revenue (Southern California Public Radio Project) (LOC; Allied Irish Banks) 1.05 12/1/08 4,000,000 a 4,000,000 California Infrastructure and Economic Development Bank, Revenue (Southern California Public Radio Project) (LOC; Allied Irish Banks) 1.05 12/1/08 7,000,000 a 7,000,000 California Infrastructure and Economic Development Bank, Revenue (The J. Paul Getty Trust) 0.50 12/1/08 1,500,000 a 1,500,000 California Infrastructure and Economic Development Bank, Revenue (The RAND Corporation) (LOC; Bank of America) 0.70 12/7/08 5,100,000 a 5,100,000 California Pollution Control Financing Authority, PCR (Evergreen Oil, Inc. Project) (LOC; Bank of The West) 1.38 12/7/08 6,035,000 a 6,035,000 California Pollution Control Financing Authority, PCR (Southdown, Inc. Project) (LOC; Wachovia Bank) 3.75 12/30/08 8,000,000 a 8,000,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; Bank One N.A.) 0.75 12/1/08 4,880,000 a 4,880,000 California Pollution Control Financing Authority, SWDR (Ag Resources, III LLC Project) (LOC; Key Bank) 1.35 12/7/08 2,780,000 a 2,780,000 California Pollution Control Financing Authority, SWDR (Bay Counties Waste Services, Inc. Project) (LOC; Comerica Bank) 1.40 12/7/08 5,310,000 a 5,310,000 The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Pollution Control Financing Authority, SWDR (BLT Enterprises of Fremont LLC Project) (LOC; Union Bank of California) 12/7/08 a California Pollution Control Financing Authority, SWDR (Burrtec Waste Industries, Inc. Project) (LOC; U.S. Bank NA) 12/7/08 a California Pollution Control Financing Authority, SWDR (Chicago Grade Landfill, Inc. Project) (LOC; Comerica Bank) 12/7/08 a California Pollution Control Financing Authority, SWDR (CR&R Inc. Project) (LOC; Bank of the West) 12/7/08 a California Pollution Control Financing Authority, SWDR (CR&R Inc. Project) (LOC; Bank of the West) 12/7/08 a California Pollution Control Financing Authority, SWDR (CR&R Inc. Project) (LOC; Bank of the West) 12/7/08 a California Pollution Control Financing Authority, SWDR (Desert Properties LLC Project) (LOC; Union Bank of California) 12/7/08 a California Pollution Control Financing Authority, SWDR (Evergreen Distributors, Inc. Project) (LOC; California State Teachers Retirement System) 12/7/08 a California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Comerica Bank) 12/7/08 a California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 12/7/08 a 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 1.40 12/7/08 520,000 a 520,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 1.40 12/7/08 12,300,000 a 12,300,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 1.40 12/7/08 1,465,000 a 1,465,000 California Pollution Control Financing Authority, SWDR (MarBorg Industries Project) (LOC; Wachovia Bank) 1.40 12/7/08 1,120,000 a 1,120,000 California Pollution Control Financing Authority, SWDR (MarBorg Industries Project) (LOC; Wachovia Bank) 1.40 12/7/08 1,400,000 a 1,400,000 California Pollution Control Financing Authority, SWDR (Marin Sanitary Service Project) (LOC; Comerica Bank) 1.40 12/7/08 8,725,000 a 8,725,000 California Pollution Control Financing Authority, SWDR (Mid-Valley Disposal Project) (LOC; Union Bank of California) 1.40 12/7/08 3,560,000 a 3,560,000 California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 1.40 12/7/08 4,355,000 a 4,355,000 California Pollution Control Financing Authority, SWDR (Mottra Corporation Project) (LOC; Wells Fargo Bank) 1.40 12/7/08 1,435,000 a 1,435,000 California Pollution Control Financing Authority, SWDR (Napa Recycling and Waste Services, LLC Project) (LOC; Union Bank of California) 1.40 12/7/08 8,415,000 a 8,415,000 The Fund 13 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Pollution Control Financing Authority, SWDR (Penas Disposal, Inc. Project) (LOC; Comerica Bank) 12/7/08 a California Pollution Control Financing Authority, SWDR (Rainbow Disposal Company Inc. Project) (LOC; Union Bank of California) 12/7/08 a California Pollution Control Financing Authority, SWDR (Ratto Group Company Project) (LOC; Comerica Bank) 12/7/08 a California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Union Bank of California) 12/7/08 a California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Union Bank of California) 12/7/08 a California Pollution Control Financing Authority, SWDR (South Lake Refuse Company, LLC Project) (LOC; Union Bank of California) 12/7/08 a California Pollution Control Financing Authority, SWDR (Specialty Solid Waste Project) (LOC; Comerica Bank) 12/7/08 a California Pollution Control Financing Authority, SWDR (Sunset Waste Paper, Inc. Project) (LOC; Comerica Bank) 12/7/08 a California Pollution Control Financing Authority, SWDR (Sunset Waste Paper, Inc. Project) (LOC; Comerica Bank) 12/7/08 a 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Pollution Control Financing Authority, SWDR (Sunset Waste Paper, Inc. Project) (LOC; Comerica Bank) 1.40 12/7/08 3,730,000 a 3,730,000 California Pollution Control Financing Authority, SWDR (Upper Valley Disposal Service Project) (LOC; Union Bank of California) 1.40 12/7/08 2,120,000 a 2,120,000 California Pollution Control Financing Authority, SWDR (Valley Vista Services, Inc. Project) (LOC; Comerica Bank) 1.40 12/7/08 2,920,000 a 2,920,000 California Pollution Control Financing Authority, SWDR (West Valley MRF, LLC Project) (LOC; Union Bank of California) 1.40 12/7/08 5,200,000 a 5,200,000 California School Boards Association Finance Corporation, COP, TRAN (California School Cash Reserve Program) (LOC; U.S. Bank NA) 3.00 7/6/09 26,400,000 26,609,179 California Statewide Communities Development Authority, IDR (American Modular System Project) (LOC; Bank of the West) 1.20 12/7/08 3,600,000 a 3,600,000 California Statewide Communities Development Authority, MFHR (Lake Merritt Apartments) (LOC; U.S. Bank NA) 1.75 12/7/08 3,700,000 a 3,700,000 California Statewide Communities Development Authority, MFHR (Pittsburg Plaza Apartments) (LOC; FHLB) 1.75 12/7/08 4,600,000 a 4,600,000 California Statewide Communities Development Authority, MFHR (Seminole Gardens Apartments) (LOC; FHLB) 1.75 12/7/08 3,385,000 a 3,385,000 The Fund 15 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, Revenue (Adventist Health System/West) (Insured; Assured Guaranty and Liquidity Facility; Wells Fargo Bank) 12/7/08 a California Statewide Communities Development Authority, Revenue (Rady Childrens Hospital San Diego) (LOC; Wachovia Bank) 12/1/08 a California Statewide Communities Development Authority, Revenue (Rady Childrens Hosptial San Diego) (LOC; Wachovia Bank) 12/7/08 a California Statewide Communities Development Authority, Revenue (The Culinary Institute of America) (LOC; Allied Irish Banks) 12/7/08 a California Statewide Communities Development Authority, Revenue (University Retirement Community at Davis Project) (LOC; Bank of America) 12/1/08 a California Statewide Communities Development Authority, Revenue, Refunding (Retirement Housing Foundation Obligated Group) (LOC; KBC Bank) 12/7/08 a California Statewide Communities Development Authority, Revenue, Refunding (University Retirement Community at Davis Project) (LOC; Bank of America) 12/1/08 a Commerce Joint Powers Financing Authority, IDR (Precision Wire Products, Inc. Project) (LOC; Bank of America) 12/7/08 a Contra Costa County, COP (Concord Healthcare Center, Inc.) (LOC; Bank of America) 12/7/08 a 16 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Deutsche Bank Spears/Lifers Trust (Anaheim Redevelopment Agency, Tax Allocation Revenue, Refunding (Anaheim Merged Redevelopment Project Area)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.85 12/7/08 17,060,000 a,b 17,060,000 Fremont Public Financing Authority, COP (Financing Project) (LOC; Allied Irish Banks) 0.65 12/7/08 6,300,000 a 6,300,000 Goleta Union School District, GO Notes, TRAN 3.00 6/30/09 5,000,000 5,037,795 Irvine Assessment District Number 93-14, Limited Obligation Improvement Bonds (LOC; Bank of America) 0.45 12/1/08 1,400,000 a 1,400,000 Irvine Ranch Water District, GO (Improvement District Numbers 105, 140, 240 and 250) (LOC; Bank of America) 0.70 12/1/08 1,500,000 a 1,500,000 Irvine Ranch Water District, GO (Improvement District Numbers 105, 250 and 290) (LOC; Landesbank Baden-Wurttemberg) 0.80 12/7/08 9,500,000 a 9,500,000 Kern County Board of Education, TRAN 2.00 9/8/09 2,900,000 2,909,224 Liberty Union High School District, GO Notes, TRAN 3.00 7/2/09 2,500,000 2,518,637 Long Beach, Harbor Revenue, Refunding 5.00 5/15/09 1,180,000 1,192,545 Los Angeles Community Redevelopment Agency, COP (Broadway-Spring Center Project) (LOC; Comerica Bank) 1.85 12/7/08 4,500,000 a 4,500,000 Los Angeles Community Redevelopment Agency, MFHR (Views at 270) (LOC; Citibank NA) 1.50 12/7/08 1,685,000 a 1,685,000 The Fund 17 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Los Angeles County School and Community College Districts, COP, TRAN (Los Angeles County Schools Pooled Financing Program) (Insured; FSA) 6/30/09 Los Angeles Industrial Development Authority, Empowerment Zone Facility Revenue (Calko Steel, Inc. Project) (LOC; Comerica Bank) 12/7/08 a Los Angeles Industrial Development Authority, Empowerment Zone Facility Revenue (Megatoys Project) (LOC; California State Teachers Retirement System) 12/7/08 a Los Angeles Industrial Development Authority, IDR (Wing Hing Noodle Company Project) (LOC; Comerica Bank) 12/7/08 a Los Angeles Unified School District, GO Notes, TRAN 7/30/09 Macon Trust Various Certificates (Tustin Unified School District) (Liquidity Facility; Bank of America and LOC; Bank of America) 12/7/08 a,b Manteca Redevelopment Agency, Subordinate Tax Allocation Revenue, Refunding (Amended Merged Project Area) (LOC; State Street Bank and Trust Co.) 12/1/08 a Menlo Park Community Development Agency, Tax Allocation Revenue, Refunding (Las Pulgas Community Development Project) (LOC; State Street Bank and Trust Co.) 12/1/08 a Metropolitan Water District of Southern California, Water Revenue, Refunding 7/1/09 Metropolitan Water District of Southern California, Waterworks GO Notes, Refunding 3/1/09 18 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Orange County Fire Authority, GO Notes, TRAN 3.00 6/30/09 17,000,000 17,135,801 Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 1.05 12/1/08 17,200,000 a 17,200,000 Placentia, GO Notes, TRAN 3.00 6/30/09 5,000,000 5,036,358 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 1.20 12/7/08 2,200,000 a,b 2,200,000 Puttable Floating Option Tax Exempt Receipts (Japanese Museum) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch Capital Services) 2.38 12/7/08 3,980,000 a,b 3,980,000 Puttable Floating Option Tax Exempt Receipts (San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments)) (Liquidity Facility; FHLMC and LOC; FHLMC) 1.18 12/7/08 12,000,000 a,b 12,000,000 Riverside, Water Revenue, Refunding (Liquidity Facility; Bank of America) 0.70 12/7/08 13,400,000 a 13,400,000 Riverside County Industrial Development Authority, IDR (California Mold Inc. Project) (LOC; Bank of the West) 2.00 12/7/08 2,310,000 a 2,310,000 Riverside County Industrial Development Authority, IDR (Computrus, Inc. Project) (LOC; Wells Fargo Bank) 1.22 12/7/08 1,550,000 a 1,550,000 The Fund 19 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Riverside County Industrial Development Authority, IDR (Trademark Plastics Inc. Project) (LOC; California State Teachers Retirement System) 12/7/08 a Roseville, Electric System Revenue, COP, Refunding (LOC; Dexia Credit Locale) 12/7/08 a Roseville City School District, GO Notes, TRAN 9/9/09 Roseville Joint Union High School District, GO Notes, TRAN 9/9/09 Sacramento County Housing Authority, MFHR (Breckenridge Village Apartments) (Liquidity Facility; Citigroup Global Market Holding and LOC; Citigroup Global Market Holding) 12/7/08 a,b San Jose Financing Authority, LR (Civic Center Garage Refunding Project) (LOC: Bank of America and California State Teachers Retirement System) 12/7/08 a San Pablo Redevelopment Agency, Subordinate Tax Allocation Revenue (Tenth Township Redevelopment Project) (LOC; Union Bank of California) 12/1/08 a Santa Barbara School Districts, GO Notes, TRAN 6/30/09 Santa Clara Unified School District, GO Notes, TRAN 6/29/09 Santa Maria Joint Union High School District, GO Notes, TRAN 6/30/09 Stockton, Health Facility Revenue (Dameron Hospital Association) (LOC; Citibank NA) 12/1/08 a Tahoe-Truckee Unified School District, GO Notes, TRAN 9/9/09 20 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Tulare-Porterville Schools Financing Authority, COP (Refinancing Project) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 4.50 12/7/08 5,075,000 a 5,075,000 Tustin Community Redevelopment Agency, Revenue (Liquidity Facility; Citigroup NA and LOC; Citigroup NA) 1.00 12/7/08 2,000,000 a,b 2,000,000 Western Placer Unified School District, GO Notes, TRAN 2.00 9/9/09 9,100,000 9,126,224 U.S. Related4.0% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.75 12/7/08 20,000,000 a 20,000,000 Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.75 12/7/08 5,000,000 a 5,000,000 Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (LOC; UBS AG) 0.70 12/7/08 9,600,000 a 9,600,000 Puttable Floating Option Tax Exempt Receipts (Puerto Rico Highways and Transportation Authority, Highway Revenue) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 1.35 12/7/08 4,940,000 a,b 4,940,000 Total Investments (cost $980,770,552) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% a Variable rate demand noterate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, these securities amounted to $62,965,000 or 6.4% of net assets. The Fund 21 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 22 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 92.6 AAA,AA,A c Aaa,Aa,A c AAA,AA,A c 5.6 Not Rated d Not Rated d Not Rated d 1.8  Based on total investments. c Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 23 STATEMENT OF ASSETS AND LIABILITIES November 30, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments Cash Interest receivable Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) Payable for shares of Beneficial Interest redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated net realized gain (loss) on investments Net Assets ($) Net Asset Value Per Share Class A Class B Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 24 STATEMENT OF OPERATIONS Year Ended November 30, 2008 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 4,712,896 Shareholder servicing costsNote 2(c) 556,500 Distribution and prospectus feesNote 2(b) 184,453 Registration fees 108,773 Custodian feesNote 2(c) 79,826 Treasury insurance expenseNote 1(e) 69,541 Professional fees 66,837 Trustees fees and expensesNote 2(d) 45,294 Prospectus fees and shareholders reports 27,692 Miscellaneous 36,824 Total Expenses Lessreduction in shareholder servicing costs due to undertakingNote 2(c) (38,851) Lessreduction in fees due to earnings creditsNote 1(b) (88,684) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 25 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, Operations ($): Investment incomenet Net realized gain (loss) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares Class B Shares Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Class A Shares Class B Shares Net assets received in connection with reorganizationNote 1  Dividends reinvested: Class A Shares Class B Shares Cost of shares redeemed: Class A Shares Class B Shares Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period See notes to financial statements. 26 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended November 30, Class A Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .019 .031 .028 .017 .006 Distributions: Dividends from investment incomenet (.019) (.031) (.028) (.017) (.006) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) 1.94 3.12 2.87 1.74 .58 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .58 .58 .58 .59 .65 Ratio of net expenses to average net assets .57 .58 .58 a .59 a .64 Ratio of net investment income to average net assets 1.84 3.07 2.84 1.75 .59 Net Assets, end of period ($ x 1,000) 901,709 528,101 426,232 327,729 288,502 a Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Year Ended November 30, Class B Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets Ratio of net investment income to average net assets Net Assets, end of period ($ x 1,000) See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: General California Municipal Money Market Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company. The funds investment objective is to maximize current income exempt from federal and California state personal income taxes, to the extent consistent with the preservation of capital and the maintenance of liquidity.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. As of the close of business on March 16, 2007, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Trustees, all of the assets, subject to liabilities, of Dreyfus California Tax Exempt Money Market Fund (the Acquired Fund) were transferred to the fund in exchange for shares of Beneficial Interest of the fund shares of equal value. Shareholders of the Acquired Fund received Class A shares of the fund, in an amount equal to the aggregate net asset value of their investment in the Acquired Fund at the time of the exchange.The funds net asset value on the close of business on March 16, 2007 was $1.00 per share for Class A shares, representing net assets of $151,679,262, and issued to shareholders of the Acquiring Fund in the exchange. The exchange was a tax-free event to Acquired Fund shareholders. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) shares and Class B shares. Class A and Class B shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Class B shares are subject to a Distribution Plan adopted pursuant to Rule 12b-1 under the Act and Class A and Class B shares are subject to a Shareholder Services Plan. In addition, Class B shares are charged directly for sub-accounting services provided by Service Agents (a securities dealer, financial institution or other industry professional) at an annual rate of .05% of the value of the average daily net assets of Class B shares. During the period ended November 30, 2008, sub-accounting service fees amounted to $45,653 for Class B shares and are included in shareholder servicing costs. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. 30 The fund adopted Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2008 in valuing the funds investments carried at fair value: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices 0 Level 2Other Significant Observable Inputs 980,770,552 Level 3Significant Unobservable Inputs 0 Total (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. In March 2008, the Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. The fund has arrangements with the custodian and cash management banks whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net.
